DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. The applicant's Reply to Office Action (“Reply”), filed on 10 August 2020, has been entered.

Information Disclosure Statement
The Information Disclosure Statement (IDS) documents submitted on 10 August 2020, 26 August 2020, 10 September 2020, 18 September 2020, and 02 November 2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.

Status of the Claims
The currently pending claims in the present application are claims 1-13, 16-18, 21, and 22 as presented in the Reply.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation "the audience size goal" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 16 and 17 depend from cancelled claim 15. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2002/0052778 A1 to Murphy et al. (“Murphy”) in view of U.S. Pat. App. Pub. No. 2009/0187939 A1 to Lajoie (“Lajoie”), and further in view of U.S. Pat. App. Pub. No. 2011/0288937 A1 to Manoogian, III et al. (“Manoogian”).
Regarding claim 1, Murphy discloses the following limitations:
“A device for experience optimization for a website using audience segmentation data, comprising: an electronic memory to store real time consumer data corresponding to a vehicle model, sales goals data for the vehicle model, vehicle sales data for the vehicle model, sales forecasts data for the vehicle model, audience sales rate data for the vehicle model, and an audience segment.” Murphy discloses, “The invention relates to a website and method for providing incentives to purchasers of automobiles and other products or services to 
“A feedback engine.” Murphy discloses, a “consumer feedback module 119.” (See para. [0075].) Murphy further discloses, “Manufacturers receive the benefit of the user information and are able to maintain a dynamic, real-time monitoring of its incentives programs. This allows manufacturers to modify, initiate, terminate, and extend programs based upon the immediate user feedback they get.” (See para. [0097].) The feedback module in Murphy reads on the claimed “feedback engine.” Additionally or alternatively, any other elements of the platform in Murphy that involve user feedback read on the claimed “feedback engine.”
“One or more processing units configured to: generate, using the feedback engine, the real time consumer data based on an application of a previous audience” metric “generated by the device and a previous augmented consumer profile generated by the device.” Murphy discloses, in its own claim 13, “at least one processor.” Murphy also discloses, “According to another aspect of the invention, the system administrator or website may periodically search a local or remote database to find incentives that match personalized interactive incentive criteria established by a user.” (See para. [0015].) Murphy further discloses, a “consumer feedback module 119.” (See para. [0075].) Murphy further discloses, “The my information button 112 provides a page where users may update their user profile information. This information may include such information as various topics of interest to the user, hobbies, preferred products and/or manufacturers, as well as the user profile information discussed above.” (See para. [0088].) Murphy further discloses, “Manufacturers receive the benefit of the user 
“Create the audience segment, from the real time consumer data, corresponding to the vehicle model from a plurality of vehicle models.” Murphy discloses, “the incentive provides a dynamic, interactive capability to afford value to the consumer on a mass-market basis or on a market segment basis, which ultimately is capable of segmenting to the individual consumer.” (See para. [0010].) Murphy also discloses, “the system may allow incentives targeted to the product, to the geographic region and to a demographic segment of the 
“Generate audience goals data corresponding to the vehicle model from the sales goal data, the sales forecasts data, and the audience sales rate data.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “The incentives program manager 80 may be used in conjunction with an analytical processing function provided by a manufacturer 32, or other source, or may include further means to process additional data, such as sales, revenue, profit, cost, manufacturing or supplier capacities, and manpower capacity to arrive at an incentives program for a particular good or service or 
“Generate audience size forecasts data corresponding to the vehicle model from the sales goal data, the sales forecasts data, and the audience sales rate data.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “The incentives program manager 80 may be used in conjunction with an analytical processing function provided by a manufacturer 32, or other source, or may include further means to process additional data, such as sales, revenue, profit, cost, manufacturing or supplier capacities, and manpower capacity to arrive at an incentives program for a particular good or service or class of goods or services. This data may be processed to determine optimal 
“Generate audience size gap data indicating a difference between the audience goals data and the audience size forecasts data.” Murphy discloses, “Based on consumer reaction to the posted programs, the manufacturer can forecast an expected level of participation and can proactively alter the proposed programs or base manufacturing and other business decisions on the forecasted 
Lajoie discloses the following limitations of claim 1 that do not appear to be explicitly disclosed in their entirety by Murphy:
The metric is a “weight.” Lajoie discloses, “In one embodiment, this content information comprises a set of descriptors for a given content element or stream. For example, the XML metadata descriptors ‘advertisement, restaurant, Italian, family, San Diego’ might be used to indicate an advertisement for an Italian family-style restaurant located in San Diego.” (See para. [0200].) Lajoie also discloses, “In some embodiments, eligible individuals or groups are assigned a priority or weight based upon their correspondence to certain content descriptors. 
Lajoie describes methods and apparatuses for selecting and delivering advertising or promotional content based on the attributes of a desired demographic (see abstract), similar to the claimed invention and Murphy. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user profile aspects of Murphy to include the priority or weight values of Lajoie, to facilitate improved targeting of content via customization, as taught by Lajoie (see para. [0181]).
Manoogian discloses the following limitations of claim 1 that do not appear to be explicitly disclosed in their entirety by the combination of Murphy and Lajoie:
“Generate an audience weight corresponding to the audience segment based on the audience size gap data and a conversion to increase the audience weight as the audience size gap data increases.” Manoogian discloses, “The method is preferably used with a database of user summaries. These user summaries are preferably created to generate a user data representation or descriptor from the perceived interests and characteristics of the user. The user summary is 
“Generate an augmented consumer profile based on the audience weight and a consumer profile derived from the audience segment corresponding to the vehicle model.” See the immediately preceding bullet point. The creation of user summaries with weighted keywords in Manoogian (see para. [0011]) reads on the claimed “generate an augmented consumer profile based on the audience weight.” Murphy already discloses the claimed “consumer profile derived from the audience segment corresponding to the vehicle model” (see above). Additionally or alternatively, the creation of personas in Manoogian (see para. [0011]) reads on the claimed “generate an augmented consumer profile based on the audience weight and a consumer profile derived from the audience segment,” where the personas read on the claimed “augmented consumer profile,” the keyword affiliation weights in Manoogian read on the claimed “audience weight,” and the user summaries in Manoogian read on the claimed “consumer profile derived from the audience segment.” Murphy already discloses the relationships between user data and vehicle model data (see above).
Manoogian describes a method for allocating an advertisement to a plurality of users (see abstract), similar to the claimed invention and the combination of Murphy and Lajoie. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user profile aspects of the system and method of the combination of Murphy and Lajoie, to include the weighting aspects of Manoogian, as doing so enables content providers and advertising agencies to determine the 
The combination of Murphy, Lajoie, and Manoogian teaches the following additional limitations of claim 1:
“Apply the augmented consumer profile to personalize content on a dealership webpage.” Murphy discloses, “the system administrator or website may periodically search a local or remote database to find incentives that match personalized interactive incentive criteria established by a user. If and when a match is found, the website may notify the user of the availability of the incentive.” (See para. [0015].) The criteria-based searching in Murphy reads on the claimed “apply the” “consumer profile,” and the website in Murphy reads on the claimed “dealership webpage.” See the dealer site disclosure in para. [0010] of Murphy. Manoogian discloses, “The step of adjusting the advertisement summary S134 functions to generate an advertisement summary associated with a user audience substantially the same size as the target audience size. The advertisement summary is preferably adjusted by abstracting or narrowing keywords, increasing or decreasing keyword importance weightings, and/or selecting a higher or lower keyword affiliation weight, which functions to expand or contract the user audience.” (See para. [0016].) The adjusting of the advertisement summary in Manoogian reads on the claimed “apply the augmented consumer profile to personalize content on a” “webpage.”
“Provide the personalized content to a consumer computing device accessing the dealership webpage to optimize a consumer experience.” Murphy discloses, “if and when a match is found, the website may notify the user of the availability of the incentive.” (See para. [0015].) The providing of notifications via the website in Murphy reads on the claimed “provide the personalized content to a consumer 
“Apply, using the feedback engine, the audience weight and the augmented consumer profile to generate second real time consumer data to be used to create a second audience segment.” Murphy already discloses the claimed “feedback engine” as explained above. (See paras. [0075] and [0097].) Manoogian discloses, “In this method, steps S130 and S140 may additionally be repeated in response to a system change, and functions to reallocate users/user impressions to most optimally satisfy advertisement campaign requirements and user preferences. System changes include the inclusion of a new advertisement, the addition of a new user, the update of a user summary, or any other suitable change.” (See para. [0022].) The repeating of steps, inclusion of new advertisements, addition of new users, and updating of user summaries in Manoogian reads on the claimed “apply” “the audience weight and the augmented consumer profile to generate second real time consumer data to be used to create a second audience segment.” The application of the user profiles of the combination of Murphy and Manoogian, with their weights and related aspects, reads on the claimed “apply” “the audience weight and the augmented consumer profile.” The use of those elements of the combination to identify targets for advertising or incentives content reads on the claimed “generate 
Regarding claim 2, the combination of Murphy, Lajoie, and Manoogian teaches the following limitations:
“The device of claim 1, wherein the real time consumer data comprise web analytics data.” Murphy discloses, “Advantageously, a manufacturer or other provider of incentives can be in communication with the website if it is hosted by another entity, or the manufacturer or incentive provider may operate a website directly and tie in with its back end management systems (for example, on line analytical processing systems or other computer-implemented management tools that track inventory, sales and various other factors) to facilitate decisions.” (See para. [0013].) Murphy also discloses, “For instance, a manufacturer may post a calendar of incentives with an opportunity for the user to provide feedback or suggestions for the program in advance of the program itself.” (See para. [0085].) The opportunity for feedback or suggestions in Murphy reads on the claimed “web analytics data.” Additionally or alternatively, the data used by the on line analytical processing systems in Murphy reads on the claimed “web analytics data.”
Regarding claim 3, the combination of Murphy, Lajoie, and Manoogian teaches the following limitations:
“The device of claim 1, wherein the sales goals data describe a desired quantity of sales of the vehicle model.” The “optimal” “sales” in Murphy (see para. [0080]) reads on the claimed “desired quantity of sales.” The collection and management of data at the make/model level in Murphy (see para. [0022]) reads on the claimed “of the vehicle model.”

“The device of claim 1, wherein the vehicle sales data describe an actual quantity of sales of the vehicle model.” The “data, such as sales” in Murphy (see para. [0080]) reads on the claimed “actual quantity of sales.” The collection and management of data at the make/model level in Murphy (see para. [0022]) reads on the claimed “of the vehicle model.”
Regarding claim 5, Murphy discloses the following limitations:
“A non-transitory computer-readable storage medium having stored thereon instructions that, when implemented by a computing device, cause the computing device to: generate, using a feedback engine, real time consumer data based on an application of a previous plurality of audience” metrics “and a plurality of previous augmented consumer profiles.” Murphy discloses, in its claim 13, “a central location comprising at least one server and having at least one processor and at least one database, the at least one database for storing data.” Murphy also discloses, “According to another aspect of the invention, the system administrator or website may periodically search a local or remote database to find incentives that match personalized interactive incentive criteria established by a user.” (See para. [0015].) Murphy further discloses, a “consumer feedback module 119.” (See para. [0075].) Murphy further discloses, “The my information button 112 provides a page where users may update their user profile information. This information may include such information as various topics of interest to the user, hobbies, preferred products and/or manufacturers, as well as the user profile information discussed above.” (See para. [0088].) Murphy further discloses, “Manufacturers receive the benefit of the user information and are able to maintain a dynamic, real-time monitoring of its incentives programs. This 
“Create a plurality of audience segments, from real time consumer data, corresponding to vehicle models.” Murphy discloses, “the incentive provides a dynamic, interactive capability to afford value to the consumer on a mass-market basis or on a market segment basis, which ultimately is capable of segmenting to the individual consumer.” (See para. [0010].) Murphy also discloses, “the system 
“Generate audience goals data corresponding to each of the vehicle models from sales goal data for each of the vehicle models, sales forecasts data for each of the vehicle models, and audience sales rate data for each of the vehicle models.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “The incentives program manager 80 may be used in conjunction with an analytical processing function provided by a manufacturer 32, 
“Generate audience size forecasts data corresponding to each of the vehicle models from the sales goal data for each of the vehicle models, the sales forecasts data for each of the vehicle models, and the audience sales rate data for each of the vehicle models.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “The incentives program manager 80 may 
“Generate audience size gap data for each of the vehicle models indicating a difference between the audience goals data for each of the vehicle models and the audience size forecasts data for each of the vehicle models.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “Based on consumer reaction to the posted programs, the manufacturer can forecast an expected level of participation and can proactively alter the proposed programs or base manufacturing and other business decisions on the forecasted response.” (See para. [0085].) Murphy further discloses, “FIG. 7 offers a variation on the systems described above in that the program manager essentially loops the user information analysis to provide a potentially continuous incentives program. Based on user information, the program manager periodically modifies the program to assure that the program is operating within parameters downloaded from the manufacturer and to optimize, based on data and instructions received from the manufacturer, the incentive program.” (See para. [0099].) “If the program manager or its counterpart recognizes a trend in which the number of participants is falling, then it may increase the incentive amount to $800.00 or more until it can identify the least possible amount necessary to keep the desired number of participants involved in the program.” (See id.) The generation of trend data indicating a difference between the falling number of participants and the desired number of participants in Murphy reads on the claimed “generate audience size gap data,” data at the make/model level 
Lajoie discloses the following limitations of claim 5 that do not appear to be explicitly disclosed in their entirety by Murphy:
The metrics are “weights.” Lajoie discloses, “In one embodiment, this content information comprises a set of descriptors for a given content element or stream. For example, the XML metadata descriptors ‘advertisement, restaurant, Italian, family, San Diego’ might be used to indicate an advertisement for an Italian family-style restaurant located in San Diego.” (See para. [0200].) Lajoie also discloses, “In some embodiments, eligible individuals or groups are assigned a priority or weight based upon their correspondence to certain content descriptors. For instance, in the restaurant example given above, a group of subscribers referenced by the descriptor ‘location: San Diego 10%’ might be given less weight or a lower score than a group referenced by the descriptor ‘location: San Diego 30%’ since it has been determined that there is a larger percentage of consumers residing in the San Diego area in the second group than the first group (who would be more likely to frequent a restaurant located in San Diego). On the other hand, a group ‘location: San Diego 10%; activity: dine 80%; preference: Italian 70%’ might be given more weight than ‘location: San Diego 30%, activity: dine 25%; preference: Italian 20%’, since in this case there is a higher correlation or ‘tighter fit’ with the other descriptors in the descriptor set.” (See para. [0203].) The priorities or weights in Lajoie read on the claimed “weights.”

Manoogian discloses the following limitations of claim 5 that do not appear to be explicitly disclosed in their entirety by the combination of Murphy and Lajoie:
“Generate a plurality of audience weights, each corresponding to one of the plurality of audience segments based on the audience size gap data for each of the vehicle models and a conversion to increase audience weight for a vehicle model as the audience size gap data for the vehicle model increases.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Manoogian discloses, “The method is preferably used with a database of user summaries. These user summaries are preferably created to generate a user data representation or descriptor from the perceived interests and characteristics of the user. The user summary is preferably extracted from implicit persona attributes of a user account and more preferably a content stream.” (See para. [0010].) Manoogian also discloses, “The user summary is preferably a collection of weighted keywords.” (See para. [0011].) Manoogian further discloses, “In creating the user summary of weighted keywords, keywords are preferably first identified within content of the social network that the user has interacted with, based on grouping and priority rules keywords are assigned to the user 
“Generate a plurality of augmented consumer profiles based on the plurality of audience weights.” See the immediately preceding bullet point. The creation of user summaries with weighted keywords in Manoogian (see para. [0011]) reads on the claimed “generate a plurality of augmented consumer profiles based on the plurality of audience weights.” Additionally or alternatively, the creation of personas in Manoogian (see para. [0011]) reads on the claimed “generate a plurality of augmented consumer profiles based on the plurality of audience weights,” where the personas read on the claimed “plurality of augmented consumer profiles” and the keyword affiliation weights in Manoogian read on the claimed “plurality of audience weights.”
Manoogian describes a method for allocating an advertisement to a plurality of users (see abstract), similar to the claimed invention and the combination of Murphy and Lajoie. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user profile aspects of the system and method of the combination of Murphy and Lajoie, to include the weighting aspects of Manoogian, as doing so enables content providers and advertising agencies to determine the ideal attributes for a target audience when given a target audience size and a basic audience description, as taught by Manoogian. (See para. [0009].)
The combination of Murphy, Lajoie, and Manoogian teaches the following additional limitations of claim 5:
“Apply the plurality of augmented consumer profiles to personalize content on a dealership webpage to optimize a consumer experience.” Murphy discloses, “the system administrator or website may periodically search a local or remote database to find incentives that match personalized interactive incentive criteria 
“Apply, using the feedback engine, the plurality of audience weights and the plurality of augmented consumer profiles to generate second real time consumer data to be used by the computing device to create a second plurality of audience segments.” As explained above, Murphy already discloses the claimed “feedback engine.” (See paras. [0075] and [0097].) Manoogian discloses, “In this method, steps S130 and S140 may additionally be repeated in response to a system change, and functions to reallocate users/user impressions to most optimally satisfy advertisement campaign requirements and user preferences. System changes include the inclusion of a new advertisement, the addition of a new user, the update of a user summary, or any other suitable change.” (See para. [0022].) 
Regarding claim 6, the combination of Murphy, Lajoie, and Manoogian teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate default content for a consumer with a default profile based on the plurality of augmented consumer profiles.” Manoogian discloses, “In another variation, the advertisement summary is preferably selected from a set of predefined personas, wherein the persona is generated from groups of related users.” (See para. [0012].) The selection of the advertisement summaries in the variation of Manoogian reads on the claimed “instructions to generate default content,” the predefined personas in Manoogian read on the claimed “default profile,” and the groups of related users in Manoogian read on the claimed “plurality of augmented consumer profiles.”
Manoogian describes a method for allocating an advertisement to a plurality of users (see abstract), similar to the claimed invention and the combination of Murphy and Lajoie. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content generation aspects of the system 
Regarding claim 7, the combination of Murphy, Lajoie, and Manoogian teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate content associated with an interest for a consumer with a profile comprising the interest based on the plurality of augmented consumer profiles.” Manoogian discloses, “In yet another variation, the advertiser may select a user that functions as prototype user for whom the advertiser wants to target. The advertiser may additionally select a plurality of prototype users. The user summaries of the plurality of prototype users are preferably merged to form a single advertisement summary.” (See para. [0012].)
Regarding claim 8, the combination of Murphy, Lajoie, and Manoogian teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate content associated with a vehicle model for a consumer with a profile comprising the vehicle model based on the plurality of augmented consumer profiles.” Manoogian discloses, “In yet another variation, the advertiser may select a user that functions as prototype user for whom the advertiser wants to target. The advertiser may additionally select a plurality of prototype users. The user summaries of the plurality of prototype users are preferably merged to form a single advertisement summary.” (See para. [0012].) The forming of advertisement summaries for users in Manoogian reads on the 
Regarding claim 18, Murphy discloses the following limitations:
“A method for experience optimization for a website using audience segmentation data, comprising: generating, via the feedback engine, at a first computing device comprising a memory and one or more processing units, first real time consumer data based on an application of a previous plurality of audience” metrics “and a previous plurality of augmented consumer profiles.” Murphy discloses in its claim 13, “an online system for presenting incentives over a distributed network,” “the system comprising: a central location comprising at least one server and having at least one processor and at least one database.” Murphy also discloses, “The invention relates to a website and method for providing incentives to purchasers of automobiles and other products or services to dynamically and/or interactively stimulate sales within a predetermined time period for individual purchasers or a group of purchasers.” (See para. [0002].) Murphy further discloses, “FIG. 1 provides a block diagram of a system according to one embodiment of the present invention. The system 20 as shown comprises a computer network comprising a web site including a central site incentives 
“Creating, at a second computing device comprising a memory and one or more processing units, a plurality of audience segments, from the first real time consumer data, corresponding to vehicle models.” Murphy discloses, “the incentive provides a dynamic, interactive capability to afford value to the consumer on a mass-market basis or on a market segment basis, which ultimately is capable of segmenting to the individual consumer.” (See para. [0010].) Murphy also discloses, “the system may allow incentives targeted to the product, to the geographic region and to a demographic segment of the population.” (See para. [0027].) Murphy further discloses, “FIG. 1 provides a block diagram of a system according to one embodiment of the present invention. The system 20 as shown comprises a computer network comprising a web site including a central site incentives program server 22, terminals 24, 26, and 28 (e.g., a browser enabled device such as a computer or cell phone), manufacturers (or other incentive issuers) 32, and retail (or other redemption) facilities 34. Central program server 22 includes various modules 80 through 94, which implement the various functions of the system, and databases 96 through 
“Generating, at the second computing device, audience goals data corresponding to each of the vehicle models from sales goal data for each of the vehicle models, sales forecasts data for each of the vehicle models, and audience sales rate data for each of the vehicle models.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options 
“Generating, at the second computing device, audience size forecasts data corresponding to each of the vehicle models from the sales goal data for each of the vehicle models, the sales forecasts data for each of the vehicle models, and the audience sales rate data for each of the vehicle models.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “FIG. 1 provides a block diagram of a system according to one embodiment of the present invention. The system 20 as shown comprises a computer network comprising a web site including a central site incentives program server 22, terminals 24, 26, and 28 (e.g., a browser enabled device such as a computer or cell phone), manufacturers (or other incentive issuers) 32, and retail (or other redemption) facilities 34. Central program server 22 includes various modules 80 through 94, which implement the various functions of the system, and databases 96 through 102, which may be a common database or separate databases. Although the embodiment of FIG. 1 is shown in an Internet environment, other network configurations and types can be used.” (See para. [0074].) Murphy also discloses, “The incentives program manager 80 may be used in conjunction with 
“Generating, at the second computing device, audience size gap data for each of the vehicle models indicating a difference between the audience goals data for each of the vehicle models and the audience size forecasts data for each of the vehicle models.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level.” (See para. [0022].) Murphy also discloses, “FIG. 1 provides a block diagram of a system according to one embodiment of the present invention. The system 20 as shown comprises a computer network comprising a web site including a central site incentives program server 22, terminals 24, 26, and 28 (e.g., a browser enabled device such as a computer or cell phone), manufacturers (or other incentive issuers) 32, and retail (or other redemption) facilities 34. Central program server 22 includes various modules 80 through 94, which implement the various functions of the system, and databases 96 through 102, which may be a common database or separate databases. Although the embodiment of FIG. 1 is shown in an Internet environment, other network configurations and types can be used.” (See para. [0074].) Murphy also discloses, “Based on consumer reaction to the posted programs, the manufacturer can forecast an expected level of participation and can proactively alter the proposed programs or base manufacturing and other business decisions on the forecasted response.” (See para. [0085].) Murphy further discloses, “FIG. 7 offers a variation on the systems described above in that the program manager essentially loops the user information analysis to provide a potentially continuous incentives program. 
Lajoie discloses the following limitations of claim 18 that do not appear to be explicitly disclosed in their entirety by Murphy:
The metrics are “weights.” Lajoie discloses, “In one embodiment, this content information comprises a set of descriptors for a given content element or stream. For example, the XML metadata descriptors ‘advertisement, restaurant, Italian, family, San Diego’ might be used to indicate an advertisement for an Italian family-style restaurant located in San Diego.” (See para. [0200].) Lajoie also discloses, “In some embodiments, eligible individuals or groups are assigned a priority or weight based upon their correspondence to certain content descriptors. For instance, in the restaurant example given above, a group of subscribers 
Lajoie describes methods and apparatuses for selecting and delivering advertising or promotional content based on the attributes of a desired demographic (see abstract), similar to the claimed invention and Murphy. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the user profile aspects of Murphy to include the priority or weight values of Lajoie, to facilitate improved targeting of content via customization, as taught by Lajoie (see para. [0181]).
Manoogian discloses the following limitations of claim 18 that do not appear to be explicitly disclosed in their entirety by the combination of Murphy and Lajoie:
“Generating, at a third computing device comprising a memory and one or more processing units, a plurality of audience weights each corresponding to one of the plurality of audience segments from audience size gap data for each of the vehicle models and a conversion to increase the audience weight for a vehicle model as the audience size gap data for the vehicle model increases.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the 
“Generating, at a fourth computing device comprising a memory and one or more processing units, a plurality of augmented consumer profiles from the plurality of audience weights and the plurality of audience segments.” See the immediately preceding bullet point. The creation of user summaries with weighted keywords in Manoogian (see para. [0011]) reads on the claimed “generating” “a plurality of augmented consumer profiles based on the plurality of audience weights.” Additionally or alternatively, the creation of personas in Manoogian (see para. [0011]) reads on the claimed “generating” “a plurality of augmented consumer profiles based on the plurality of audience weights,” where the personas read on the claimed “plurality of augmented consumer profiles” and the keyword affiliation weights in Manoogian read on the claimed “plurality of audience weights.” Use of the demographic distribution data in Murphy reads on the claimed “and the plurality of audience segments,” and use of the networked terminals in Murphy reads on the claimed “at a fourth computing device comprising a memory and one or more processing units.”
Manoogian describes a method for allocating an advertisement to a plurality of users (see abstract), similar to the claimed invention and the combination of Murphy and Lajoie. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the user profile aspects of the system and method of the combination of Murphy and Lajoie, to include the weighting aspects of Manoogian, as doing so enables content providers and advertising agencies to determine the ideal attributes for a target audience when given a target audience size and a basic audience description, as taught by Manoogian. (See para. [0009].)
The combination of Murphy, Lajoie, and Manoogian teaches the following additional limitations of claim 18:
“Applying, via the feedback engine, at the first computing device, the plurality of audience weights and the plurality of audience segments to customize content provided to consumers through a dealership website to generate second real time consumer data and to optimize a consumer experience.” Murphy discloses, “According to one embodiment, the website may include various modules including an existing incentives module, a current interactive incentives module, a past incentives module, a future incentives module and a personalized ‘my next’ interactive incentive module. In one aspect of the invention the incentive provides a dynamic, interactive capability to afford value to the consumer on a mass-market basis or on a market segment basis, which ultimately is capable of segmenting to the individual consumer. In this embodiment of the invention, the website may appear as an extension of the host's site, where the host is, for example, a manufacturer site, a dealer site or a financing site.” (See para. [0010].) Murphy also discloses, “FIG. 1 provides a block diagram of a system according to one embodiment of the present invention. The system 20 as shown comprises a computer network comprising a web site including a central site incentives program server 22, terminals 24, 26, and 28 (e.g, a browser enabled device such as a computer or cell phone), manufacturers (or other incentive issuers) 32, and retail (or other redemption) facilities 34.” (See para. [0074].) Lajoie discloses, “In some embodiments, eligible individuals or groups are assigned a priority or weight based upon their correspondence to certain content descriptors. For instance, in the restaurant example given above, a group of subscribers referenced by the descriptor ‘location: San Diego 10%’ might be given less weight or a lower score than a group referenced by the descriptor ‘location: San Diego 30%’ since it has been determined that there is a larger percentage of consumers residing in the San Diego area in the second group 
“Providing, from the first computing device, the second real time consumer data to the second computing device to be used to create a second plurality of audience segments.” Murphy discloses, “In one aspect of the invention the incentive provides a dynamic, interactive capability to afford value to the consumer on a mass-market basis or on a market segment basis, which ultimately is capable of segmenting to the individual consumer.” (See para. [0010].) Murphy also discloses, “FIG. 1 provides a block diagram of a system according to one embodiment of the present invention. The system 20 as shown comprises a computer network comprising a web site including a central site incentives program server 22, terminals 24, 26, and 28 (e.g, a browser enabled device such as a computer or cell phone), manufacturers (or other incentive issuers) 32, and retail (or other redemption) facilities 34.” (See para. [0074].) Murphy further discloses, “Manufacturers receive the benefit of the user information and are able to maintain a dynamic, real-time monitoring of its incentives programs. This allows manufacturers to modify, initiate, terminate, and extend programs based upon the immediate user feedback they get.” (See para. [0097]).The use of the networked terminals in Murphy reads on the claimed “providing, from the first computing device” “to the second computing device,” any recently received data about users in Murphy reads on the claimed “second real time consumer data” (see immediately preceding bullet point), and any segmenting step in Murphy (e.g., creating new segments, narrowing segments, expanding segments, etc.) reads on the claimed “to create a second plurality of audience segments.”

“The method of claim 18, further comprising generating web analytics data, at the first computing device, from the first real time consumer data.” Murphy discloses, “Advantageously, a manufacturer or other provider of incentives can be in communication with the website if it is hosted by another entity, or the manufacturer or incentive provider may operate a website directly and tie in with its back end management systems (for example, on line analytical processing systems or other computer-implemented management tools that track inventory, sales and various other factors) to facilitate decisions.” (See para. [0013].) Murphy also discloses, “For instance, a manufacturer may post a calendar of incentives with an opportunity for the user to provide feedback or suggestions for the program in advance of the program itself.” (See para. [0085].) The use of feedback or suggestions in Murphy reads on the claimed “generating web analytics data,” with the feedback or suggestions in Murphy reading on the claimed “first real time consumer data.” Additionally or alternatively, the creation of data used by the on line analytical processing systems in Murphy reads on the claimed “generating web analytics data,” and any of the related data received from the users in Murphy reads on the claimed “first real time consumer data.”
Regarding claim 22, the combination of Murphy, Lajoie, and Manoogian teaches the following limitations:
“The method of claim 21, wherein creating the plurality of audience segments from the first real time consumer data further comprises creating the plurality of audience segments from the web analytics data.” Murphy discloses, “manufacturers receive the benefit of the user information and are able to maintain a dynamic, real-time monitoring of its incentives programs. This allows 
Claims 9-13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Lajoie, further in view of Manoogian, and further in view of U.S. Pat. App. Pub. No. 2016/0180378 A1 to Yoshida et al. (“Yoshida”).
Regarding claim 9, Yoshida discloses the following limitations that do not appear to be explicitly taught in their entirety by the combination of Murphy, Lajoie, and Manoogian:
“The non-transitory computer-readable storage medium of claim 5, further comprising instructions to generate a sales target ratio by comparing the sales goals data to the vehicle sales data.” Yoshida discloses, “it is determined whether the sales target is not achieved depending on whether a target sales number Pn (for example, P1) of commodities is more than an actual, sales number Un (for example, U1).” (See para. [0054].) The comparison of target sales to actual sales in Yoshida reads on the claimed “sales target ratio.”
Yoshida describes a system for reproducing content related to commodities (see abstract), similar to the claimed invention and the combination of Murphy, Lajoie, and Manoogian. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the analytical processing of the combination of Murphy, Lajoie, and Manoogian (see, e.g., para. [0080] of Murphy), to include the sales calculations (comparison) of Yoshida, to determine timing for the incentives offered in the combination of Murphy, Lajoie, and Manoogian, as taught by Yoshida (see paras. [0054] and [0055]).

“The non-transitory computer-readable storage medium of claim 9, further comprising instructions to join the plurality of audience segments, the sales goals data, and the vehicle sales data to generate a sales forecast.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level. This will give each participating manufacturer a precise view of current market demand involving the complete automotive demand universe.” (See para. [0022].) Murphy also discloses, “The incentives program manager 80 may be used in conjunction with an analytical processing function provided by a manufacturer 32, or other source, or may include further means to process additional data, such as sales, revenue, profit, cost, manufacturing or supplier capacities, and manpower capacity to arrive at an incentives program for a particular good or service or class of goods or services. This data may be processed to determine optimal manufacturing, sales, revenues, or other goals associated with particular ranges of incentive values or number of participating users in accordance with an established set of parameters designed to achieve certain desired goals.” (See para. [0080].) Murphy further discloses, “By learning of the level of interest in advance of an offering, the manufacturer is provided with a powerful forecasting tool to aid in estimating sales and scheduling production.” (See para. [0085].) The program code for implementing the system and method in Murphy reads on the claimed “instructions;” the combined use of the demographic distribution data, optimal sales data, and sales data in Murphy reads on the claimed “to join the plurality of 
Regarding claim 11, the combination of Murphy, Lajoie, Manoogian, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 10, further comprising instructions to compare the plurality of audience segments to the vehicle sales data to generate an audience sales rate.” Murphy discloses, “The website will collect and manage data in such a way that manufacturers may view aggregated data at the make/model level, the style/trimline level or the options level, seeing competition, demographic distribution and geographic distribution at the same level. This will give each participating manufacturer a precise view of current market demand involving the complete automotive demand universe.” (See para. [0022].) Murphy also discloses, “The incentives program manager 80 may be used in conjunction with an analytical processing function provided by a manufacturer 32, or other source, or may include further means to process additional data, such as sales, revenue, profit, cost, manufacturing or supplier capacities, and manpower capacity to arrive at an incentives program for a particular good or service or class of goods or services.” The program code for implementing the system and method in Murphy reads on the claimed “instructions;” the combined use of the demographic distributions and the sales data in Murphy reads on the claimed “to compare the plurality of audience segments to the vehicle sales data,” with the resulting sales data by demographic segment (or vice-versa) in Murphy reading on the claimed “generate an audience sales rate.”

“The non-transitory computer-readable storage medium of claim 11, wherein the instructions to generate the plurality of audience weights comprise instructions to generate the plurality of audience weights based on the sales target ratio, the sales forecast, and the audience sales rate.” The program code for implementing the system and method in Murphy reads on the claimed “instructions,” the setting of priorities or weights in Lajoie (see para. [203]) and the setting of affiliation weights in Manoogian (see paras. [0011], [0012], and [0016]) read on the claimed “generate the plurality of audience weights,” the comparison of sales values in Yoshida (see para. [0054]) reads on the claimed “sales target ratio,” the sales forecast in Murphy (see para. [0085]), the combination of the sales data and demographic segment data in Murphy (see paras. [0022] and [0085]) reads on the claimed “audience sales rate,” and the analytical processing functions in Murphy (see para. [0080]) reads on the claimed “generate” “based on” in that it indicates the use of multiple categories and types of data together, as inputs, in Murphy.
Regarding claim 13, the combination of Murphy, Lajoie, Manoogian, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 11, further comprising instructions to generate a forecast for a target audience size goal for each of the plurality of vehicle models from the sales target ratio, the sales forecast, and the audience sales rate.” Murphy discloses, “Based on consumer reaction to the posted programs, the manufacturer can forecast an expected level of participation and can proactively alter the proposed programs or base manufacturing and other business decisions on the forecasted response. The 
Regarding claim 16, the combination of Murphy, Lajoie, Manoogian, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 15, wherein the audience size goal is generated from the sales target ratio and the audience sales rate.” Murphy discloses, “Based on consumer reaction to the posted programs, the manufacturer can forecast an expected level of participation and can proactively alter the proposed programs or base manufacturing and other business decisions on the forecasted response. The system is capable of permitting the manufacturer to list a number of potential products and request user input to help drive the decision as to which product will be offered with the program. This can also permit the manufacturers to explore the level of user interest in their proposed offerings prior to actually initiating the program. By learning of the level of interest in advance of an offering, the manufacturer is provided with a powerful forecasting tool to aid in estimating sales and scheduling production.” (See para. [0085].) Murphy also discloses, “Based on user information, the program manager periodically modifies the program to assure that the program is operating within parameters downloaded from the manufacturer and to optimize, based on data and instructions received from the manufacturer, the incentive program.” (See para. [0099].) Murphy further discloses, “If the program manager or its counterpart recognizes a trend in which the number of participants is falling, then it may increase the incentive amount to $800.00 or more until it can identify the least possible amount necessary to keep the desired number of participants involved in the program.” (See id.) Manoogian discloses, “Step 120, which includes receiving a target audience size, functions 
Regarding claim 17, the combination of Murphy, Lajoie, Manoogian, and Yoshida teaches the following limitations:
“The non-transitory computer-readable storage medium of claim 15, wherein the audience size forecast is generated from the sales forecast and the audience sales rate.” Murphy discloses, “The website will collect and manage data in such 

Response to Arguments
	In view of the amendments to the claims and corresponding remarks of the applicant in the Reply, the rejection of the claims under 35 USC 101 has been reconsidered and withdrawn.
	The applicant argues that the 35 USC 103 rejections are improper because Murphy (para. [0099]) discloses keeping the desired number of participants in a program based on recognizing a trend in which a number of participants is falling, and this does not teach or suggest the claimed “audience size gap data indicating a difference between [ ] audience goals data and [ ] audience size forecasts data.” The examiner finds the argument unpersuasive. The desired number of participants in Murphy reads on the claimed “audience goals data. The expected level of participation in Murphy (see para. [0085]) reads on the claimed “audience size forecasts data.” The difference between the desired number of participants and the trending number of participants in Murphy reads on the claimed “audience size gap data.” The difference between the numbers in Murphy also is indicative of any number of relationships between sets of data, including between the desired number and the expected level of participation, because all of these forms of data in Murphy are related to participant numbers, and the claim only requires an “indicating” relationship between the claimed elements. Additionally or alternatively, any trend in Murphy provides information on future values (because, for example, trend lines show whether numbers are trending up or down, thereby providing expectations for future numbers), and thus, the trend data in Murphy also reads on the claimed “audience size forecasts data.”
	The applicant argues that the 35 USC 103 rejections are improper because the cited references fail to disclose the claimed “generate an audience weight” step. However, as explained in more detail above in the 35 USC 103 section, the examiner has introduced the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure. Such prior art includes the following:
U.S. Pat. No. 6,216,129 B1 to Eldering discloses An advertisement selection system in which vectors describing an actual or hypothetical market for a product or desired viewing audience can be determined. (See abstract.)
U.S. Pat. No. 6,954,731 B1 to Montague discloses methods and a system of optimizing campaigns. (See abstract.)
U.S. Pat. No. 9,706,008 B2 to Rajan et al. discloses method, system, and programs that monetize personalized user behavioral profiles by remapping the users to audience segments related to advertisement. (See abstract.)
U.S. Pat. App. Pub. No. 2010/0235231 A1 to Jewer et al. discloses a lead acquisition, promotion and inventory management system and method that optimize the delivery and revenue of cost per acquisition (CPA) advertising programs, while implementing user targeting techniques to reach interested potential consumers. (See abstract.)
U.S. Pat. App. Pub. No. 2011/0015989 A1 to Tidwell et al. discloses methods and apparatus for identifying, distributing, and/or utilizing data regarding audience qualities within an advertisement management system. (See abstract.)
U.S. Pat. App. Pub. No. 2011/0119278 A1 to Hunn et al. discloses a method of selecting a website for delivery of targeted content to an audience member 
U.S. Pat. App. Pub. No. 2012/0116868 A1 to Chin et al. discloses a system and computer implemented method for quantitatively measuring effectiveness of a marketing campaign or marketing strategy execution. (See abstract.)
U.S. Pat. App. Pub. No. 2013/0151334 A1 to Berkhin et al. discloses methods, computer systems, and computer-readable storage media for modifying an advertising bid for delivering behaviorally-targeted advertising based on affinity scores are provided. (See abstract.)
U.S. Pat. App. Pub. No. 2016/0132935 A1 to Shen et al. discloses systems, methods, and devices for identifying, analyzing, and extending audiences associated with online advertising. (See abstract.)
U.S. Pat. App. Pub. No. 2016/0140609 A1 to Demir et al. discloses that a social networking system receives a selection of user characteristics defining a benchmark audience and a target audience, and generates audience metrics that compare the audiences across a set of user characteristics. (See abstract.)
U.S. Pat. App. Pub. No. 2016/0140620 A1 to Pinkowish et al. discloses a social networking system that receives a selection of user characteristics defining a benchmark audience and a target audience, and generates audience metrics that compare the audiences across a set of user characteristics. (See abstract.)
U.S. Pat. App. Pub. No. 2016/0275533 A1 to Smith discloses a system that determines whether a user is a member of a segment, and this segment membership determination can be used to determine what content is provided to the user. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0262894 A1 to Kirti et al. discloses an online system receives an advertisement request ("ad request") including an advertisement, targeting criteria identifying characteristics of users eligible to be presented with the advertisement, and one more rules associating weights with characteristics of users. (See abstract.)
U.S. Pat. App. Pub. No. 2017/0352054 A1 to Ma et al. discloses techniques are disclosed for delivering electronically generated offers to particular users, and more particularly, for obtaining and receiving data of particular types from specified sources to provide output that is generated from a decisioned library. (See abstract.)
U.S. Pat. App. Pub. No. 2018/0225710 A1 to Kar et al. discloses systems and methods for identifying user segments. (See abstract.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571) 270-7918.  The examiner can normally be reached on Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald J. O’Connor, can be reached 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624